Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 8/26/2021 is acknowledged. Claims 1 and 3-15 are pending in this application and under examination.  

Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1 and 3-15 under 35 U.S.C. §103 as unpatentable over Mazur, I. et al., Cellular Microbiology 2007 vol. 9, pp. 1683-94, as originally set forth in Office actions mailed 10/30/2019 and 5/14 2020, and as maintained in the Office action mailed 5/26/2021, is again maintained. Applicants’ Declaration under Rule 132 and Applicants’ reiterated argument in traverse have both been carefully considered but have been found unpersuasive.
Neither Applicants’ Declaration under Rule 132 nor their argument provides facts upon which a finding of a surprising or unexpected results could be based. Rather, Applicants’ argument is premised upon their assertion of “the more common expectation that a specific therapy will provide relieve [sic] for a disease up to a certain level and then may fail to do so if the intensity of the disease increases further, yet usually not vice versa.” The insufficiency of Applicants’ argument is made clear by the terms which are bolded in this excerpt. These terms are vague. None of them are supported by data or specific citations.
Thus, Applicants have not added any specificity to the arguments previously presented. 
Accordingly, it is found that Applicants have not succeeded in rebutting prima facie obviousness.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657